DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ghani et al. (US Patent No. 10,304,940).
[Re claim 1] Ghani discloses the semiconductor device, comprising: a first field effect transistor (FET) that includes: a first source/drain feature (1004) and a second source/drain feature (1004), and a first fin (gate structure 1008) sandwiched between the first source/drain feature and the second source/drain feature along a first direction; and a second FET that includes: a third source/drain feature (1054) and a fourth source/drain feature (1054), and a second fin (gate structure 1058) sandwiched between the third source/drain feature and the fourth source/drain feature along the first direction, wherein the first source/drain feature (1004) and the second source/drain feature (1004) are diamond-shaped when viewed along the first direction, wherein the third source/drain feature (1054) and the fourth source/drain feature (1054) are bar-shaped when viewed along the first direction (see figure 10 and column 21 lines 14-53).  
[Re claim 2] Ghani discloses the semiconductor device wherein the first FET is a p-type FET (PMOS), and wherein the second FET is an n-type FET (NMOS) (see figure 10 and column 21 lines 14-53).  

Allowable Subject Matter
Claims 3-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-20 allowed.
The following is an examiner's statement of reasons for allowance: Claim 9 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein a p-type field effect transistor (PFET) that includes: a first source/drain feature and a second source/drain feature, a first fin sandwiched between the first source/drain feature and the second source/drain feature along a first direction, and a first dielectric fin and a second dielectric fin sandwiching the first source/drain feature along a second direction perpendicular to the first direction; and an n-type FET (NFET) that includes: a third source/drain feature and a fourth source/drain feature, 23Attorney Docket No. 2018-2287 / 24061.3828US02 a second fin sandwiched between the third source/drain feature and the fourth source/drain feature along the first direction, and a third dielectric fin and a fourth dielectric fin sandwiching the third source/drain feature along the second direction, wherein a widest portion of the first source/drain feature comprises a first maximum width along the second direction, wherein a widest portion of the third source/drain feature comprises a second maximum width along the second direction, and wherein the first maximum width is greater than the second maximum width.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
The following is an examiner's statement of reasons for allowance: Claim 15 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the method, the step of depositing a second spacer over the first spacer; selectively forming a first source/drain feature over the first fin adjacent the first gate structure; selectively forming a second source/drain feature over the second fin adjacent the second gate structure; replacing the second spacer in the N-type device region with a third spacer; and annealing the third spacer to impart a tensile stress in the third spacer.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 10-14 and 16-20 depend from claim 9 or 15 so they are allowable for the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982. The examiner can normally be reached M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYOUNG LEE/Primary Examiner, Art Unit 2895